              In the United States District Court
              for the Southern District of Georgia
                      Brunswick Division
RAYONIER ADVANCED MATERIALS
INC. and RAYONIER PERFORMANCE
FIBERS, LLC,

       Plaintiffs,                               No. 2:21-CV-63

       v.

JOSHUA BYERLY,

       Defendant.

                      TEMPORARY RESTRAINING ORDER

       Upon   consideration   of     Plaintiffs’   verified    complaint,

including Plaintiffs’ request for a temporary restraining order,

and after considering the evidence and the arguments of the parties

at the hearing on this matter held earlier today, the Court finds

that Plaintiffs have demonstrated: (1) a substantial likelihood of

success on the merits; (2) that Plaintiffs will suffer irreparable

harm   unless   the   temporary    restraining   order   issues;   (3)   the

threatened harm to Plaintiffs outweighs the damage the proposed

injunction may cause Defendant; and (4) if issued, the temporary

restraining order would not be adverse to the public interest.

The Court notes that Defendant received notice of Plaintiffs’

request for a temporary injunction and was present at the hearing.
     Accordingly, it is HEREBY ORDERED that Plaintiffs’ request

for a preliminary injunction is GRANTED as follows:

     A.   Defendant      is   restrained     and       enjoined       from

          misappropriating any of Plaintiffs’ trade secrets; and

     B.   Defendant is ordered to return all of Plaintiffs’ trade

          secrets to Plaintiffs in any form in which Defendant has

          retained said trade secrets within two (2) days from the

          date of this Order.

    C.    Plaintiffs are ordered to post a $5,000.00 cash bond as

          security as required by Rule 65(c) with the Clerk of

          Court within two (2) days from the date of this Order.

     D.   This temporary restraining order shall remain in effect

          until   this   Court’s   determination   of    whether      this

          temporary restraining order should be converted into a

          preliminary    injunction,   the   hearing    for   which     is

          scheduled for Monday, July 12, 2021 at 10:30 a.m.

     SO ORDERED, this 29th day of June, 2021, at 4:30 p.m.




                                                                   _
                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                   2
